Undercofler, Presiding Justice.
This appeal was brought by agents of the Alcohol and Tobacco Tax Unit of the Georgia Department of Revenue *295against the State Merit System and State Personnel Board when their positions were terminated under the reduction in force plan. All parties agree that the only reason for the action taken against these agents was that they were not veterans, and thus given no preference under the reduction in force regulations of the State Personnel Board. The agents sought to enjoin implementation of the reduction in force plans on the basis that the regulations were unconstitutional, but the trial court denied relief. The agents appeal. We affirm.
Submitted January 11, 1980
Decided February 20, 1980.
R. H. Reeves, III, for appellants.
Arthur K. Bolton, Attorney General, Wayne P. Yancey, Assistant Attorney General, for appellees.
*2951. Most of the agents’ contentions regarding the authority of the State Personnel Board to promulgate a veteran’s preference regulation have been decided adversely to them in Brown v. State Merit System of Personnel Administration of Georgia, 245 Ga. 239 (1980).
2. The agents raise the additional argument that the veteran’s preference regulation constitutes a denial of equal protection. Although they admit that such preferences are not unconstitutional as to hiring, Personnel Administrator of Mass. v. Feeney, — U. S. — (99 SC —, 60 LE2d 870) (1979), they argue that these preferences are unconstitutional as to lay-offs. We disagree.
As the United States Supreme Court stated in Feeney, supra, at p. 879: "The veterans’ hiring preference in Massachusetts, as in other jurisdictions, has traditionally been justified as a measure designed to reward veterans for the sacrifice of military service, to ease the transition from military to civilian life, to encourage patriotic service, and to attract loyal and well-disciplined people to civil service occupations.” It is clear that the public policy supporting the reasonableness of the class preference for veterans applies equally to hiring and lay-offs.

Judgment affirmed.


All the Justices concur.